Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-6 are pending. 
	Claim 7 has been canceled, the objection to the claim has been withdrawn.
	In light of Applicant’s amendment, objection to abstract has been withdrawn.
	Terminal Disclaimer filed on 08-04-2022 has been processed and approved.

Response to Arguments
	Applicant's arguments filed 06-29-2022 have been fully considered and, when taken together with the changes made by the Examiner’s Amendment found infra, are persuasive.  The outstanding rejections of the claims under 35 USC Sec. 103(a) presented in the previous Office Action are withdrawn.
Information Disclosure Statement PTO-1449 
	The Information Disclosure Statement submitted by applicant on 06-29-2022 has been considered. Please see attached PTO-1449. 
EXAMINER’S AMENDMENT
	The application has been amended as follows: 
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with applicant’s attorney Mr. Kyle Doerrler (Reg. No. 79,871), on  08-04-2022 .
Claims are amended as follows:
1.	(Currently Amended) A computer implemented method of protecting a target subnet in a hierarchy of subnets of a computer network from malware attack, the subnet including a set of network connected devices, the method comprising:
generating a dynamical system for each subnet in the computer network, each dynamical system modelling a rate of change of a subset of network connected devices in the subnet that are:
susceptible to infection by malware;
infected by the malware;
protected against infection by the malware; and
remediated of infection by the malware;[[,]] 
wherein each dynamical system is based on rates of transmission of the malware between pairs of subnets and models a number of network connected devices in the subset over a period of time;
evaluating a measure of risk of infection of the target subnet at a predetermined point in time based on the dynamical system for the target subnet; and
responsive to the measure of risk meeting a predetermined threshold, deploying malware protection measures to devices in the target subnet.

5.	(Currently Amended) A computer system comprising:
a processor and memory storing computer program code for protecting a target subnet in a hierarchy of subnets of a computer network from malware attack, the subnet including a set of network connected devices, by:
generating a dynamical system for each subnet in the computer network, each dynamical system modelling a rate of change of a subset of network connected devices in the subnet that are:
susceptible to infection by malware;
infected by the malware;
protected against infection by the malware; and
remediated of infection by the malware;[[,]]
wherein each dynamical system is  based on rates of transmission of the malware between pairs of subnets and models a number of network connected devices in the subset over a period of time;
evaluating a measure of risk of infection of the target subnet at a predetermined point in time based on the dynamical system for the target subnet; and
responsive to the measure of risk meeting a predetermined threshold, deploying malware protection measures to devices in the target subnet.

Allowable Subject Matter
Claims 1-6 are allowed. 
The following is an examiner’s statement of reasons for allowance:
The claims are allowable over the prior art of record in view of the claim amendments above and  for the reasons put forth in the Remarks of 06-29-2022. After further search and consideration, the prior arts of record either taken alone or in combination neither anticipates nor renders obvious the claimed subject matter of the instant application that is taken as a whole including the particular features incorporated in each independent claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
          Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ali Abyaneh whose telephone number is (571) 272-7961. The examiner can normally be reached on Monday-Friday from (8:00-5:00). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on (571) 272-4063. The fax phone numbers for the organization where this application or proceeding is assigned as (571) 273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/ALI S ABYANEH/Primary Examiner, Art Unit 2437